IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


M.G.,                                       : No. 92 WAL 2017
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
S.J.,                                       :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

        AND NOW, this 10th day of April, 2017, the Petition for Allowance of Appeal is

DENIED.